Case 2:20-cv-02615-TLP-atc Document 19 Filed 11/13/20 Page 1 of 2                  PageID 1383




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


 PROTECT OUR AQUIFER, ALABAMA                     )
 CENTER FOR SUSTAINABLE ENERGY,                   )
 doing business as Energy Alabama, and            )
 APPALACHIAN VOICES,                              )
                                                  )
         Plaintiffs,                              )
                                                  )        No. 2:20-cv-02615-TLP-atc
 v.                                               )
                                                  )
 TENNESSEE VALLEY AUTHORITY,                      )
                                                  )
         Defendant.                               )


      ORDER GRANTING JOINT MOTION TO EXTEND DEADLINE AND DENYING
                      MOTION TO DISMISS AS MOOT


        In August 2020, Plaintiffs filed their original Complaint. (ECF No. 1.) And Defendants

moved to dismiss. (ECF No. 15.) However, Plaintiffs then amended their Complaint (ECF No.

17.), and the parties agreed this superseded the original. (ECF No. 18 at PageID 1378.) For that

reason, the Court DENIES AS MOOT Defendant’s Motion to Dismiss.

        Due to Plaintiffs amending their Complaint, the parties now jointly move the Court to

extend certain deadlines for responsive pleadings. (ECF No. 18.) The Court GRANTS the

parties’ motion, and the following deadlines are thus established.

        Defendant shall have through December 3, 2020, to respond to Plaintiffs’ Amended

Complaint. Plaintiffs shall have through January 14, 2021, to respond to any motion to dismiss

by Defendant. And Defendant shall have through January 28, 2021, to reply to Plaintiffs’

response.
Case 2:20-cv-02615-TLP-atc Document 19 Filed 11/13/20 Page 2 of 2   PageID 1384




      SO ORDERED, this 13th day of November, 2020.

                                       s/Thomas L. Parker
                                      THOMAS L. PARKER
                                      UNITED STATES DISTRICT JUDGE




                                        2
